Exhibit 26(n)(i) Auditor's Consent CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 27to the Registration Statement on Form N-6, File No. 033-43058 under the Securities Act of 1933 of Transamerica Advisors Life Insurance Company-Merrill Lynch Variable Life Separate Account II of our report dated April 24, 2015relating to the subaccount financial statements of Merrill Lynch Variable Life Separate Account II and to the use of our report dated April15, 2015 with respect to the financial statements of Transamerica Advisors Life Insurance Company, which appears in such Registration Statement.We also consent to the reference to us under the heading “Independent Registered Public Accounting Firms" in such Registration Statement. /s/PricewaterhouseCoopers LLP Chicago, Illinois April 27, 2015
